                            1
                            2
                            3
                            4
                            5
                            6
                            7
                            8                               UNITED STATES DISTRICT COURT
                            9
                                                        NORTHERN DISTRICT OF CALIFORNIA
                            10
                                                                 OAKLAND DIVISION
                            11
                                 Edwards Lifesciences Corporation, a       CASE NO. 4:19-cv-06593-HSG
                            12   Delaware Corporation; Edwards
                                 Lifesciences LLC, a Delaware Limited
                            13   Liability Company,                        ORDER CONTINUING CASE
                                                                           MANAGEMENT
                            14                   Plaintiff,                CONFERENCE TO MARCH 24,
                                                                           2020
                            15                   vs.
                            16   Meril Life Sciences Pvt. Ltd., and
                                 Meril, Inc.,
                            17
                                                 Defendant.
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                        -1-
        LAWYERS
   N E W P O R T B E AC H
                                                                       ORDER
                                                                                     CASE NO. 4:19-cv-06593
                                 4827-2073-2598v1/104315-0004
                            1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD HEREIN:
                            2            Pursuant to the stipulation of the parties and for good cause, the Initial Case
                            3    Management Conference is continued from March 10, 2020 to March 24, 2020 at
                            4    2:00 p.m.
                            5
                            6
                            7     DATED: 3/6/2020                      HAYWOOD S. GILLIAM, JR.
                                                                       UNITED STATES DISTRICT JUDGE
                            8
                            9
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -2-
        LAWYERS
   N E W P O R T B E AC H
                                                                       ORDER
                                                                                             CASE NO. 4:19-cv-06593
                                 4827-2073-2598v1/104315-0004
